UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6675



THERON JOHNNY MAXTON,

                                            Plaintiff - Appellant,

          versus

STATE BOARD OF MEDICAL EXAMINERS; STATE BOARD
OF NURSING; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-96-889-3-6BC)

Submitted:   June 20, 1996                  Decided:   July 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Maxton v. State
Board of Medical Examiners, No. CA-96-889-3-6BC (D.S.C. Apr. 16,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2